Citation Nr: 0011242	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased (compensable) rating for a left 
knee disorder.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1990 to 
February 1998.  

This matter comes to the Board of Veterans' Appeals (the 
Board) from a rating decision of the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO) which 
granted service connection but assigned a noncompensable 
rating.  As this is the initial claim, the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) is for application 
as appropriate.

The case was remanded by the Board in May 1999 for further 
development.
This development was limited by the failure of the appellant 
to assist in the development of the claim by failing report 
for two scheduled VA examinations, and by failing to respond 
to the RO's request for information. Consequently the Board 
will proceed accordingly, based on the evidence of record.


FINDINGS OF FACT

1.  The veteran failed to report for two scheduled VA 
examinations. There is no evidence of good cause.

2.  This is no clinical evidence of limitation of motion or 
instability of the left knee.


CONCLUSION OF LAW

An increased (compensable) disability rating for the service-
connected left knee disorder is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.655, 4.1, 4.71a 
Diagnostic Codes 5257-5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to such claim.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness. Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claims, and 
the duty to assist is not a "one-way street" as noted in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits. 
Failure to report to a VA examination or to submit additional 
evidence in order to facilitate the claims adjudication 
process may be considered as abandonment of the claim.  
Morris v. Derwinski, 1 Vet. App. 260, 264  (1991); See also 
38 C.F.R. § 3.655 (1999). A claimant has the duty to 
cooperate with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim. Olson v. Principi, 3 Vet.App. 
480, 483 (1992).

The RO scheduled the veteran for a VA examination in July, 
and again in August 1999.  He failed to report for both 
examinations.  No explanation is of file.  There is no 
indication that the scheduling letters were returned as 
undeliverable.  

In addition, he failed to respond to an RO request for 
information in May 1999.  There is no additional evidence of 
record to establish that the appellant has made any efforts 
to contact the RO to update his address, to request the 
scheduling of another examination, or to provide explanation 
for his failure to report.  He was notified of the failures 
by a supplemental statement of the case of September 1999.  
This document is not shown to have been undeliverable.  

While VA does have a duty to assist a veteran in the 
development of his claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts. If he does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
In this case, the Board has determined that the VA has 
fulfilled its duty to assist the veteran with respect to 
developing his claim as provided by 38 U.S.C.A. § 5107(a), 
and that the appeal will be considered on the basis of the 
evidence of record.

Pertinent law provides:

When entitlement or continued entitlement to a benefit 
cannot be
established or confirmed without a current VA 
examination or 
reexamination and a claimant, without good cause, fails 
to report
for such examination, or reexamination, action shall be 
taken in 
accordance with paragraph (b) or (c) of this section, as 
appropriate.
Examples of good cause include, but are not limited to, 
the illness 
or hospitalization of the claimant, death of an 
immediate family 
member, etc... 38 C.F.R. § 3.655(a) (1999).

When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999).

The veteran was scheduled for two VA examinations, but failed 
to report to either. There is no indication in the record 
that the veteran changed his address, and there is no 
evidence that other correspondence from the RO or the Board, 
including the supplemental statement of the case dated in 
September 1999, was undeliverable for any reason. Subsequent 
mail has not been returned.

The veteran has provided no reason for his failure to report 
for the VA examinations.  His inexcusable failure to report 
for the VA examinations precludes the Board from further 
consideration of the claim, and it is denied. 38 C.F.R. § 
3.655 (1999).

Moreover, as noted in the Remand, there was no VA physical on 
file.  There is no evidence of record which reveals any 
limitation of knee motion or instability.  There is no 
evidence on file that there has been any post-service medical 
treatment of the knee.  Thus, there is no basis in the record 
to assign a compensable rating under any applicable 
diagnostic code.


ORDER

Entitlement to an increased (compensable) rating for a left 
knee disorder, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

